DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
The Amendment filed on May 3, 2021, has been entered. Claims 1-6, 8-10, 12-13, 15-16, 18-21, 25, 54, and 55 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 5, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 13, 15, 16, and 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, it is unclear whether “a right shoulder strap” and “a left shoulder strap” in line 2 refer to the same pair of shoulder straps introduced in claim 1, lines 16-17, and it is unclear whether “a lower center strap” and/or “an upper center strap” in lines 2-3 refer to Claims 13, 15, 16, and 18-21 are rejected in view of their dependency from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, 13, 16, 18-20, 25, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rocholz (DE 202013103166U1, hereinafter Rocholz) in view of Hoaglan (US Patent No. 5,020,709, hereinafter Hoaglan).
Regarding claim 1, Rocholz discloses a personal training device (1, Figs. 1-2; para. 0001, 0028) for enhancing motor skill development of a user (P) acting on an object (ball 5) used in a sport, the personal training device (1) comprising an obstruction body (screen 3; para. 0028-0030) comprising: a contact surface (3P, Fig. 2a) adapted to contact the user’s upper-chest portion (Fig. 1) which spans between the bottom section of the user’s neck and the upper section of the user’s pectoralis muscles, as shown in Fig. 1; a bottom surface (in Fig. 2(a), angled bottom surface of screen 3 in first wedge-shaped embodiment, curved bottom surface of screen 3 in second curved embodiment, or flat bottom surface 34 in third L-shaped embodiment; para. 0031) extending from a bottom part of the contact surface (3P) and positioned to leave the user’s abdomen substantially free of contact (Fig. 1); and an opaque top 
Rocholz does not teach the third strap extending from a middle of the bottom surface and being selectively connectable to one of the shoulder straps below the bottom surface and in front of the user. However, to solve the problem of improving comfort and balance when strapping a device to a user’s chest, Hoaglan teaches (Figs. 1-3 and 8; col. 1, lines 48-50) a strapping assembly comprising a pair of shoulder straps (42, 46) and at least one third strap (fabric snap tab 50, Figs. 3 and 8; col. 3, lines 48-67) connected to and extending from a middle of a bottom surface (i.e., centered along the bottom edge of the bottom surface, as shown in Fig. 3) of the strapped device (see Figs. 3 and 8), the third strap (50) being selectively connectable to one of the shoulder straps (42, 46) below the bottom surface and in front of the user (Figs. 1-3), to prevent free swinging of the strapped device (col. 3, lines 48-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strapping assembly of Rocholz by replacing the lap belt of Rocholz with at least one third strap connected to and extending from a middle of the bottom 
Regarding claims 2-3, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 1. Rocholz further discloses (Figs. 1-2) the contact surface (3P) spans across the upper-chest portion and between the user’s shoulders (as shown in Fig. 1) (claim 2) and contacts the upper-chest portion above the user’s nipples (Fig. 1) (claim 3).
Regarding claims 4, 5, 9, 10, and 55 the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 1. Rocholz further teaches (para. 0034) the obstruction body (3) comprises a foam core (para. 0034, line 378, foam filling material) (claim 4). The foam core of Rocholz is understood to be inherently capable of being washed and dried without forming mold (claim 5) and of sustaining impacts and at least partially retaining an initial shape (due to dimensional stability and elasticity of the foam; see para. 0034, line 378, “filling material should be dimensionally stable and elastic, for example foam”) (claim 9). The foam core of Rocholz is clearly understood to be a one-piece unit (see para. 0034, the dimensionally-stable foam filling material defining the shape of the screen 3) (claim 10) and to claim 55).
Regarding claim 12, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Rocholz further teaches the pair of shoulder straps includes right and left shoulder straps (23 of Rocholz, Fig. 2; also see shoulder straps 42, 46 of Hoaglan for cooperation with third strap/snap tab 50, Figs. 1-3) and the at least one third strap (50 of Hoaglan) includes a lower center strap (lower flap of snap tab 50 of Hoaglan, Fig. 3) and an upper center strap (upper flap of snap tab 50 of Hoaglan, Fig. 3).
Regarding claim 13, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 12. The modified Rocholz further teaches each strap of the strapping assembly is provided with a first end and a second end (see Rocholz, Figs. 1 and 2(b), and Hoaglan, Figs. 1-3). Rocholz further discloses the first ends of the left and right shoulder straps (23) are attached to the contact surface (3P) of the obstruction body (via carrier material 22, para. 0036). Hoaglan further teaches (Fig. 1-3) the first end of the upper center strap (upper flap of snap tab 50) is attached to the bottom surface of the strapped device, substantially in the middle thereof (i.e., centered along the bottom edge of the bottom surface, as shown in Fig. 3), such that when modifying Rocholz in view of Hoaglan as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the first end of the upper center strap to the bottom surface of the obstruction device of Rocholz, for the reasons discussed above for claim 1.
Regarding claim 16, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 13. Hoaglan further teaches (Figs. 1-3) the first end of the 
Regarding claim 18, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 13. Hoaglan further teaches (Figs. 1-3 and 8; col. 1, lines 48-50) the second end of the shoulder straps (42, 46) is provided with a fastening mechanism (buckle 44, Fig. 3; col. 3, lines 67-68) configured to secure the second ends of the shoulder straps (42, 46) to one another (Fig. 3), and the second end of the center straps (upper and lower flaps of snap tab 50) are provided with a center-strap fastening mechanism (snaps, col. 3, lines 54-55, Figs. 3-8) configured to secure the second ends of the center straps (50) to one another.
Regarding claim 19, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 18. Hoaglan further teaches the fastening mechanisms (buckle 44 and snaps of snap tab 50) comprise a male and female snap clip (col. 3, line 68, "side release buckle 44", Fig. 3; and col. 3, line 55, "snap" of snap tab 50, Figs. 3 and 8), the male snap clip being configured to engage and be removably secured within the female snap clip, as is well understood in the art.
Regarding claim 20, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 13. Hoaglan further teaches (Fig. 2) the shoulder straps (42, 46) are configured to extend over the user’s respective left and right shoulders, cross one 
Regarding claim 25, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 1. Rocholz further teaches (Fig. 2a) the obstruction body (3) has a wedge-shaped cross-section tapering inwardly in a forward direction (para. 0014, line 2, “wedge-shaped”).
Regarding claim 54, the modified Rocholz teaches the personal training device as discussed above for claim 1. Rocholz further discloses a method for enhancing motor skill development of a user (P, Fig. 1) acting on an object (ball 5) used in an activity (para. 0004-0006), the method comprising the steps of: providing the user (P) with the personal training device (1); fastening the personal training device (1) to the user (P) using the fastening system (para. 0007); and making the user (P) handle the object (5) used in the activity in the non-viewable zone (FB) defined by the training device (1; para. 0010, 0028).
Claims 6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rocholz in view of Hoaglan, in further view of Hawthorne, Jr. (US Patent Pub. 2012/0291187, hereinafter Hawthorne).
Regarding claim 6, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 1. Rocholz further teaches the obstruction body (3) comprises a fabric liner covering the foam core (para. 0016, lines 184-185, “a cover for covering the filler material”, and lines 191-192, “cover is preferably a tear-resistant and flexible material, for example fabric”). Rocholz does not explicitly teach that the fabric liner is removable from the foam core. However, Hawthorne teaches a similar training device (Figs. 1-4; para. 0015, 
 Regarding claim 8, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 6. Rocholz further teaches the fabric liner is composed of a flexible material (para. 0016, lines 191-192, “flexible material, for example fabric”).
Regarding claim 21, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 12. Rocholz and Hoaglan do not explicitly teach that each strap has an adjustable length. However, Hawthorne teaches a similar training device (Fig. 2; para. 0015, lines 1-5) comprising a strapping assembly (Fig. 2; para. 0020-0021) in which each strap (150,170) has an adjustable length (via snap buckles 140, para. 0021) to adjust/tighten around the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Rocholz by making each strap adjustable in length, as taught by Hawthorne, in order to securely hold the obstruction device over the chest of users of various sizes (Hawthorne, para. 0021).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rocholz in view of Hoaglan, in further view of Cooley (US Patent No. 5,135,446, hereinafter Cooley).
Regarding claim 15, the modified Rocholz teaches the claimed invention substantially as claimed, as set forth above for claim 13. Rocholz further teaches the obstruction body (3) . 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, 12-13, 15-16, 18-21, 25, and 54 have been considered but are moot because the new ground of rejection, set forth above in response to Applicant’s amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 7, 2021/